Order unanimously affirmed without costs. Memorandum: Plaintiffs’ motion for leave to serve a late notice of claim against defendant New York State Dormitory Authority (Dormitory Authority) pursuant to General Municipal Law § 50-e (5) was properly denied. The accident occurred on November 5, 1996, and the notice of motion is dated December 7, 1998, two years and one month after the accident. With the exception of an action for wrongful death, a tort action for personal injury against the Dormitory Authority must be commenced within one year and 90 days after the cause of action accrues (see, Public Authorities Law § 1691 [1]). Because an extension of time to serve a notice of claim “shall not exceed the time limited for the commencement” of the action (General Municipal Law § 50-e [5]; see, Pierson v City of New York, 56 NY2d 950, 954), the motion was untimely. (Appeal from Order of Supreme Court, Erie County, Sconiers, J. — Notice of Claim.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.